DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0031], line 10, change “exists” to –exits--,
[0045], line 6, change “fist” to –first--.  
Appropriate correction is required.

Claim Objections
Claim 35 is objected to because of the following informalities:  
In line 1, change “fist” to –first--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 26, 27, 29, 30, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holloway et al (2012/0037342). Holloway et al discloses a condensation tray (SEE Figures 21, 23 and 24) including one or more peaks extending toward a top side of the condensation tray (SEE Figure 20), each of the one or more peaks comprising a top portion (255) and a first overhang extending from the top portion (SEE lateral sides of element 255 in Figure 23), one or more valleys extending toward a bottom side of the condensation tray, each of the one or more valleys forming a condensate collector (interpreted as the bottom surface  of elements 257 & 260, SEE [0121]) disposed on the top side of the condensation tray; and one or more gas apertures (259) disposed between the first overhang and a corresponding valley of the one or more valleys (SEE Figure 24).  In re claim 22, Holloway et al further discloses a second overhang extending from the top portion (SEE lateral sides of element 255 in Figure 23 has two overhang portions).  In re claim 23, Holloway et al structurally discloses a top portion of each of the one or more peaks having an upper ridge which is inherently capable of  diverting condensate.  In re claim 24, Holloway et al clearly illustrates in Figure 24, a gap defined on the bottom side of the condensation tray between adjacent valleys of the one or more valleys, wherein the gap is capable of directing combustion gases to the one or more gas apertures (259).  In re claim 26, Holloway et al discloses that the top side comprises an insulative coating (SEE [0129] & [0132]).  In re claim 27, Holloway et al discloses that the condensation tray comprises an insulative material including plastic or ceramic (SEE [0119].  In re claim 29, Holloway et al discloses a (SEE Figures 21, 23 and 24) condensation tray including a valley extending at least partially along a length of the condensation tray (SEE Figure 21 & 24), a first side of the valley being configured to channel air flow to one or more gas apertures (259), and a second side of the valley configured to collect condensate, and a peak (SEE the top of element 257 & 260) extending at least partially along the length of the condensation tray and is inherently capable of diverting the condensate into the valley, wherein the one or more gas apertures are disposed at a height that is less than a height of the peak (SEE Figure 24).  In re claim 30, Holloway et al discloses that the peak includes a top portion that is inherently capable of diverting condensate (SEE Figures 23 & 24); and an overhang (SEE lateral sides of element 255 in Figure 23) extending from the top portion in a direction at least partially along a width of the condensation tray such that the overhang at least partially covers the valley.  In re claim 33, Holloway et al discloses that the top side comprises an insulative coating (SEE [0129] & [0132]).  In re claim 34, Holloway et al discloses that the condensation tray comprises an insulative material including plastic or ceramic (SEE [0119].

Allowable Subject Matter
Claims 36-40 are allowed.

Claims 25, 28, 31, 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             August 3, 2022